Citation Nr: 0817572	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-27 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for diabetes mellitus, to include as secondary to 
herbicide exposure.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of an allergic reaction 
to medication prescribed by VA, to include liver damage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
November 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

1.  Diabetes Mellitus

In the August 2004 decision, the RO reopened the claim for 
diabetes mellitus.  However, in the August 2005 statement of 
the case (SOC), the Decision Review Officer (DRO) determined 
that new and material evidence had not been submitted.  
However, regardless of the actions of the RO, the Board must 
still determine whether new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Wakeford v. Brown, 8 Vet. App. 237 (1995).  In this 
case, the veteran has not been provided with the Kent v. 
Nicholson, 20 Vet. App. 1 (2006) notice information.  In this 
decision, the Court held that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires VA to look at the bases for the 
denial in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  As such, the claim must be remanded for proper 
notice.


2.  § 1151

The VCAA provides that the VA shall make reasonable efforts 
to notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

In an April 2004 statement, the veteran claimed that the 
medications Metformin and Pravastatin given to him in 1996 
and 1997 for diabetes control and reduction of cholesterol 
caused him to have liver damage.  The veteran was afforded a 
VA examination in August 2004 in connection with his claim 
for entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151.  The August 2004 VA examiner noted that 
although the Metformin that the veteran took caused some 
transient elevation of his bilirubin with acute hepatic 
failure, this was reversible with discontinuation of that 
medication.  After reviewing the veteran's VA CPRS file, the 
examiner opined that there were no permanent residuals from 
his acute hepatic failure in 1997 as a result of his use of 
Metformin for diabetes control.  However, the examiner did 
not address whether the veteran had an additional disability 
as a result of his use of Pravastatin.  Importantly, the 
August 2004 VA examiner did not address whether there was any 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in prescribing the medications.  Nor did 
he discuss whether the veteran's reaction to Metformin and/or 
Pravastatin was an event not reasonably foreseeable by VA 
medical care providers in providing the treatment in 
question.  In light of the forgoing, the Board believes that 
an additional examination is necessary in this case.

Moreover, although the examiner indicated that he reviewed 
the veteran's CPRS file, there is no indication that he 
reviewed the veteran's file.  Additionally, the Board notes 
that the examiner noted that the veteran was admitted to the 
hospital in July 2004 for acute cholecystitis.  However, the 
veteran's claims file does not contain VA treatment records 
dated after July 1997.  As such, on remand, VA treatment 
records dated from 1997 to the present should be associated 
with the veterans claims file.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  Because the veteran has 
not been provided with a copy of this notice for either 
claim, he should receive such on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide a definition of 
new and material evidence pursuant to 
38 C.F.R. § 3.156(a) and inform the 
veteran what is necessary to substantiate 
the element or elements required to 
establish service connection that were 
found insufficient in the previous final 
denial (January 1997) of his claim for 
entitlement to service connection for 
diabetes mellitus.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The letter should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC should associate all pertinent 
VA treatment records dated from July 1997 
to the present pertaining to the veteran's 
claim for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the 
residuals of an allergic reaction to 
medication prescribed by VA, to include 
liver damage.  Any records pertaining to 
his liver failure in 1997 including, but 
not limited to, any nursing records, 
consent forms, as well as any 
investigative reports should be obtained 
and associated with the claims folder, if 
such exist.  If no such records are 
available, this should be so reported in 
the record.

3.  Thereafter, the RO should schedule an 
appropriate examination to determine the 
residuals of an allergic reaction to 
medication prescribed by VA, specifically 
Metformin and Pravastatin, to include 
liver damage.  Even if the veteran does 
not appear for the VA examination, the VA 
physician should review the entire claims 
folder and express opinions, including the 
degree of probability expressed in terms 
of is it at least as likely as not, 
regarding the following questions:

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

(a) Does the veteran have additional 
disability (claimed primarily as liver 
damage) due to either the medications of 
Metformin or Pravastatin prescribed by VA 
in 1996 and 1997?
After providing an opinion as to whether 
it is at least as likely as not that the 
veteran suffers from disability related 
either or both medications, he or she 
should respond to the following:

(b) is the additional disability due to:

(1) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in prescribing the medications; or

(2) from an event not reasonably 
foreseeable.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician.  The physician should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

4.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of her failure to report.

5.  Thereafter, the RO should consider any 
additional evidence and readjudicate the 
veteran's claim for § 1151 benefits in 
light of all pertinent evidence and legal 
authority and the claim for whether new 
and material evidence has been submitted 
sufficient to reopen the claim for 
entitlement to service connection for 
diabetes mellitus.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of the 
veteran's claim .

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



